Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 June 2020, 3 December 2020, and 29 July 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleckenstein et al.; Modification of Beech Veneers with Lignin Phenol Formaldehyde Resins in the Production of Laminated Veneer Lumber (LVL); European Journal of Wood and Wood Products; 76:843-851; 2017; (“Fleckenstein”).
	With regard to Claims 1-11, Fleckenstein teaches the claimed process using the claimed materials to obtain the claimed products (see Abstract; §§ 2, 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-2, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0137446 to Feghali et al. (“Feghali”) in view of US 5,202,403 to G. A. Doering (“Doering”).
With regard to Claim 1, Feghali teaches a process of preparing aromatic compounds from lignin wherein lignin is degraded into cleavage products, and the products are fractionated (see Abstract; ¶¶ [0037]-[0054], [0069], [0211]-[0218]).  According to Feghali, the aromatic compounds which result may be employed in the manufacture of polymers and adhesives for use in construction materials, specifically as employed in phenol-formaldehyde resin compositions (see ¶ [0205]); however the reference does not expressly teach treating wood materials with such resin compositions.  Doering is similarly directed to phenol-formaldehyde resin compositions comprising lignin and products thereof, and teaches provision of such resins as treatments and adhesive compositions in the manufacture of construction materials such as laminated wood products, plywood, particle, and chip board (see Abstract; Col. 1, Lns. 7-22; Col. 3, Lns. 12-17; Col. 10, Lns. 16-18).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed phenol-aldehyde resin compositions comprising lignin cleavage products disclosed by Feghali in the treatment of wood in order to produce construction materials as taught by Doering with a reasonable expectation of success.
	With regard to Claim 2, Feghali teaches treatment with sodium hydroxide during the degradation of lignin to lignin cleavage products (see ¶ [0165]).
	With regard to Claim 5, Feghali teaches using lignin obtained from the kraft process (see ¶ [0186]).
	With regard to Claim 7, Doering teaches pressing operations in the manufacture of construction materials made of wood treated with phenol-aldehyde resin, which would result in densification thereof (see Col. 1, Lns. 23-32; Col. 13, Lns. 33-55; Col. 15, Lns. 58-68).
.
3.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feghali in view of Doering as applied to Claim 1, and further in view of Goncalves et al.; Hydroxymethylation and Oxidation of Organosolv Lignins and Utilization of the Products; Bioresource Technology; 79:103-111; 2001; (“Goncalves”).
	With regard to Claims 3 and 11, Feghali does not teach modification of cleavage products with via hydroxymethylation.  Goncalves is similarly directed to modification of phenol-aldehyde resins with lignin, and teaches hydroxymethylation of aromatic compounds such as lignin improves cross-linking in lignin-modified phenol aldehyde resins (see Abstract; Introduction; section 3.1).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chemically modified the lignin cleavage products of Feghali via hydroxymethylation in order to improve cross-linking in resulting resins.
4.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feghali in view of Doering as applied to Claim 1, and further in view of US 2004/0115460 to Torgovnikov et al. (“Torgovnikov”).
 	With regard to Claims 4 and 6, Feghali does not expressly teach the claimed moisture content or thermal modification of wood prior treatment.  Torgovnikov is directed to modified wood products comprising treatment with phenol-formaldehyde resin, teaches microwave and/or convection thermal treatment of wood prior to treating with adhesive resin in order to increase permeability to the resin, and applying adhesive treatment to wood with moisture content of about 12% (see Abstract; [0008]-[0009]; [0028]-[0029]).  Accordingly, it would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715